This was a motion, filed in the Superior Court, to set aside two judgments upon the ground of excusable neglect and upon the further ground that they purported to be consent judgments; whereas, movants allege that said judgments were entered             (763) by their codefendant without authority from them, and without their consent. From a judgment rendered at the November Term, 1920, overruling the motion, defendants appealed.
The judgment which forms the basis of this appeal was rendered at the November Term, 1920, of Harnett Superior Court. The record was not docketed here until 27 August, 1921, long after the term at which the case should have been heard had expired. Hence, the plaintiff's motion to dismiss the appeal must be allowed. S. v. Telfair, 139 N.C. 555.
Notwithstanding the motion to dismiss, we have examined the record and have been unable to find any reason for disturbing the result below. Upon the merits, the case should be affirmed.
Appeal dismissed.
Cited: S. v. Johnson, 183 N.C. 732; S. v. Barksdale, 183 N.C. 786;Rose v. Rocky Mount, 184 N.C. 610; S. v. Ward, 184 N.C. 618;
Pruitt v. Wood, 199 N.C. 790. *Page 816